Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/US2019/027733, filed on 04/16/2019.  
Claims 1-20 are currently pending in this patent application, and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-8, 8-14, and 20, drawn to a gnomically recoded strain of Escherichia coli which is further gnomically modified to be deficient in release factor 1 (RF-1), endA, and at least one of waaL and gmd, and a cell lysate prepared from the strain of claim 1, and a method of synthesis of cell free glycoprotein using a reaction mixture of a cell lysate prepared from the strain of claim 7.

Group, II claim(s) 15-19, drawn to a method for preparing a sequence defined amino acid polymer comprising reacting a cell-free glycoprotein synthesis (CFGpS) reaction mixture to prepare the sequence defined amino acid polymer, the CFGpS comprising: (a) a cell lysate prepared from a gnomically recoded strain of Escherichia coli which is further gnomically modified to be deficient in release factor 1 (RF-1), endA, and at least one of waaL and gmd; (b) a DNA template for expressing a sequence-defined amino acid polymer; 64WO 2019/204346PCT/US2019/027733 (c) a DNA-dependent .

2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A gnomically recoded strain of Escherichia coli which is further gnomically modified to be deficient in release factor 1 (RF-1), endA, and at least one of waaL and gmd, and a cell lysate prepared from the strain of claim 1  of Group I; and a method for preparing a sequence defined amino acid polymer comprising reacting a cell-free glycoprotein synthesis (CFGpS) reaction mixture to prepare the sequence defined amino acid polymer, the CFGpS comprising: (a) a cell lysate prepared from a gnomically recoded strain of Escherichia coli which is further gnomically modified to be deficient in release factor 1 (RF-1), endA, and at least one of waaL and gmd; (b) a DNA template for expressing a sequence-defined amino acid polymer; 64WO 2019/204346PCT/US2019/027733 (c) a DNA-dependent RNA polymerase for transcribing an mRNA encoding the sequence-defined amino acid polymer; (d) nucleotide triphosphates; (e) amino acids; and (f) an energy source of Group III, are each patentably distinct product (gnomically recoded strain of Escherichia coli), and methods thereof. The only shared technical feature of these groups is that they all relate to a gnomically recoded strain of Escherichia coli which is further gnomically modified to be deficient in release factor 1 (RF-1), endA, and at least one of waaL and gmd, or nucleic acid encoding the same as well as method of use thereof. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Jewett et al. (Cell-free glycoprotein synthesis (cfgps) in prokaryotic cell lyases enriched with components for glycosylation. WO 2017/117539 A1, see .	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656